[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
In response to the defendant's Motion for Articulation the court found the following:
1. As to paragraph 1 of the Motion, the plaintiff's testimony revealed that she had not received the $1,000 arrearage.
2. As to paragraph 2, the division is from the gross amount of the income received by the defendant.
3. As to paragraph 3, the court considered the inheritances received by both parties and ruled as stated in its decision.
John M. Alexander State Trial Referee CT Page 12481-X